F|LED
CHARLOTTE, NC

NOV 16 2018

IN THE UNITED STATES DISTRICT COURT q _
FOR THE WESTERN DISTRICT OF NORTH CAROLINAUS DlStl`lCi COurt

 

 

 

CHARLOTTE DIVISION Western Distriet et NC
)
UNITED STATES OF AMERICA ) Docket No. 3:18-mj-389
)
v. )
) UNDER SEAL
(1) MERVIN FRANCIS BAKER )
(2) KIRK WAYNE GRAHAM )
(3) BASIL LANAS NoBLE ) 0RDER UNSEALING
(4) GERVAN ROMAIN TAYLOR ) CRIMINAL COMPLAINT
(5) PETER AUGUSTUS WRIGHT ) AND ARREST WARRANTS
)

 

UPON MOTION of the United States cf Arnerica for an order directing that the Criminal
Complaint and Arrest Warrants be unsealed, because there is no ihrther need to keep the
existence of the Complaint Secret, the Motion is hereby GRANTED, and

IT IS ORDERED that the Crirninal Complaint and Arrest Warrants are hereby unsealed.

The Clerk is directed to certify copies of this Order t0 the United States Attorney's Office
(Via email t0 Steven.Kaufrnan@usdoj .gov).

so ORDERED this lb~‘h day OfNovember 2018.

/V j 6 m f , _\ y__
THE HONORABLE DAVIDe.-.HVSEE'RS . c /F C le
UNITED sTATEs MAGISTRATE JUDGE

 

